  Filed 03/05/21                                                             Case 11-91064                                                                    Doc 56
                 RONALD H. SARGIS
                 ERIC J. NIMS TRUSTEE
                 P.O. BOX 873
                 LINDEN, CA 95236
1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services      209-887-3585
                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA
                                            MODESTO DIVISION


                In Re:                                                                          §
                                                                                                §
                WASHBURN, THOMAS GERSON                                                         §           Case No. 11-91064
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 03/25/2011 . The undersigned trustee was appointed on 03/15/2019 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               80,130.15

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                         4,416.20
                                                  Bank service fees                                                                   0.00
                                                  Other payments to creditors                                                         0.00
                                                  Non-estate funds paid to 3rd Parties                                                0.00
                                                  Exemptions paid to the debtor                                                  30,750.00
                                                  Other payments to the debtor                                                        0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               44,963.95

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
Filed 03/05/21                                                             Case 11-91064                                                                      Doc 56




                    5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
             account.

                    6. The deadline for filing non-governmental claims in this case was 07/08/2019 and the
             deadline for filing governmental claims was 09/21/2011 . All claims of each class which will
             receive a distribution have been examined and any objections to the allowance of claims have
             been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
             being made, is attached as Exhibit C.

                        7. The Trustee’s proposed distribution is attached as Exhibit D.

                    8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
             $ 5,688.02 . To the extent that additional interest is earned before case closing, the maximum
             compensation may increase.

                    The trustee has received $ 0.00 as interim compensation and now requests a sum of
             $ 5,688.02 , for a total compensation of $ 5,688.02 2. In addition, the trustee received
             reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
             reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

                    Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
             foregoing report is true and correct.


             Date: 01/25/2021                                     By:/s/ERIC J. NIMS TRUSTEE
                                                                      Trustee



             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
             exemption 5 C.F.R. § 1320.4(a)(2) applies.




       ____________________
                  2
                   If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
       Trustee’s Proposed Distribution (Exhibit D).

       UST Form 101-7-TFR (5/1/2011) (Page: 2)
Filed 03/05/21                                                                                CaseFORM
                                                                                                   11-91064
                                                                                                       1
                                                                                                                                                                                                                Doc 56
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                  Page:       1
                                                                                         ASSET CASES                                                                                                   Exhibit A
  Case No:            11-91064          RHS   Judge: RONALD H. SARGIS                                                             Trustee Name:                     ERIC J. NIMS TRUSTEE
  Case Name:          WASHBURN, THOMAS GERSON                                                                                    Date Filed (f) or Converted (c):   03/25/11 (f)
                                                                                                                                 341(a) Meeting Date:               05/03/11
  For Period Ending: 01/25/21                                                                                                    Claims Bar Date:                   07/08/19



                                          1                                      2                          3                         4                         5                                 6
                                                                                                   Estimated Net Value
                                                                             Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                                Asset Description                           Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                  Values                and Other Costs)          OA=554(a) Abandon             the Estate

   1. Single family residence commonly known as 2960 Ban                       150,000.00                             0.00                                               0.00                  FA
   2. Single family residence commonly known as 7475 Chi                       350,000.00                             0.00                                               0.00                  FA
   3. Cash in debtor's wallet                                                        100.00                         25.00                                                0.00                  FA
   4. Checking/savings acct # ...0230 at US Bank                                       0.00                           0.00                                               0.00                  FA
   5. Checking/savings acct # ...1719 at MOSCE Credit Un                             100.00                         25.00                                                0.00                  FA
   6. Checking/savings acct # ...7391 at Key Bank                                      0.00                           0.00                                               0.00                  FA
   7. Savings Acct # ...4911 at Public Service Credit Un                               0.00                           0.00                                               0.00                  FA
   8. China, pots, pans, plates, glasses, hand tools/gar                              25.00                           0.00                                               0.00                  FA
   9. Coffee/corner/end tables, desks at debtor's reside                              25.00                           0.00                                               0.00                  FA
   10. Dresser at debtor's residence                                                  20.00                           0.00                                               0.00                  FA
   11. Kitchen/dining room chairs at debtor's residence                               50.00                           0.00                                               0.00                  FA
   12. Microwave/toaster, vacuum, television at debtor's                              10.00                           0.00                                               0.00                  FA
   13. Queen beds at debtor's residence                                               50.00                           0.00                                               0.00                  FA
   14. Recliner at debtor's residence                                                 45.00                           0.00                                               0.00                  FA
   15. Sofa at debtor's residence                                                     75.00                           0.00                                               0.00                  FA
   16. Telephones, computers and equipment at debtor's re                            100.00                           0.00                                               0.00                  FA
   17. Televisions, VCR/CD/DVD player at debtor's residen                             75.00                           0.00                                               0.00                  FA
   18. 9 pictures at debtor's residence                                               18.00                           0.00                                               0.00                  FA
   19. Clothes at debtor's residence                                                 100.00                           0.00                                               0.00                  FA
   20. Term life insurance policy through American Genera                              0.00                           0.00                                               0.00                  FA
   21. Term life insurance policy through Knights of Colu                              0.00                           0.00                                               0.00                  FA
   22. CNA License # 514100 issued by State of Colorado (                              0.00                           0.00                                               0.00                  FA
   23. 2002 Ford E450 Bus. Jointly held with spouse Jacqu                        6,000.00                        1,000.00                                                0.00                  FA
   24. 2006 Volkswagen Jetta. Jointly held with daugher-i                        8,250.00                             0.00                                               0.00                  FA
   25. 2007 Nissan Frontier pickup. Jointly held with da                        17,000.00                             0.00                                               0.00                  FA
   26. 2009 Chrysler 300 at debtor's residence                                  15,590.00                             0.00                                               0.00                  FA



  LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                            Ver: 22.02h
Filed 03/05/21                                                                                             CaseFORM
                                                                                                                11-91064
                                                                                                                    1
                                                                                                                                                                                                                                    Doc 56
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        2
                                                                                                  ASSET CASES                                                                                                             Exhibit A
  Case No:             11-91064       RHS     Judge: RONALD H. SARGIS                                                                             Trustee Name:                      ERIC J. NIMS TRUSTEE
  Case Name:           WASHBURN, THOMAS GERSON                                                                                                   Date Filed (f) or Converted (c):    03/25/11 (f)
                                                                                                                                                 341(a) Meeting Date:                05/03/11
                                                                                                                                                 Claims Bar Date:                    07/08/19



                                          1                                                   2                              3                        4                         5                                    6
                                                                                                                 Estimated Net Value
                                                                                         Petition/          (Value Determined by Trustee,      Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                                Asset Description                                       Unscheduled            Less Liens, Exemptions,            Abandoned                Received by                Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                              Values                  and Other Costs)            OA=554(a) Abandon             the Estate

   27. 2010 Honda Odyssey van. Jointly held with spouse                                       28,000.00                                0.00                                               0.00                     FA
   28. 1 dog at debtor's residence                                                                  0.00                               0.00                                               0.00                     FA
   29. CONTINGENT CLAIM (u)                                                                         0.00                          60,000.00                                          80,130.15                     FA
   30. Social security Claim (u)                                                              13,120.00                                0.00                                               0.00                     FA

                                                                                                                                                                                                    Gross Value of Remaining Assets
   TOTALS (Excluding Unknown Values)                                                       $588,753.00                           $61,050.00                                         $80,130.15                            $0.00
                                                                                                                                                                                                    (Total Dollar Amount in Column 6)

     _____________________________________________________________________________________________________________________________
     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


     3/14/19: At request of trustee, OUST files motion to reopen case. Omitted potential asset is a contingent claim
     (product liability). Trustee's experience with these types of cases indicates there may be long periods of inactivity
     while the settlement agent processes claims.


     3/15/19: Trustee is reappointed to this case.


     3/27/19: Trustee directs counsel to submit application to approve counsel's retention to represent the estate.


     4/1/19: Order Granting Trustee's Application to Employ entered.


     4/8/19: Asset report filed.


     4/23/19: Trustee checks claims register.




  LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                                Ver: 22.02h
Filed 03/05/21                                                                                         CaseFORM
                                                                                                            11-91064
                                                                                                                1
                                                                                                                                                                                                  Doc 56
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page:       3
                                                                                               ASSET CASES                                                                               Exhibit A
  Case No:             11-91064        RHS    Judge: RONALD H. SARGIS                                                         Trustee Name:                      ERIC J. NIMS TRUSTEE
  Case Name:           WASHBURN, THOMAS GERSON                                                                                Date Filed (f) or Converted (c):   03/25/11 (f)
                                                                                                                              341(a) Meeting Date:               05/03/11
                                                                                                                              Claims Bar Date:                   07/08/19
     6/01/19: Review file.


     8/12/19: Trustee re-evaluates debtor's exemptions.


     9/18/19: Trustee confirms settlement agent is working to obtain a closing statement. No estimate as to when it will be
     produced.


     11/5/19: Settlement Agent provides a copy of the PI attorney retainer agreement to Trustee and his counsel.


     11/20/19: Settlement Agent provides proposed distribution. Trustee instructs his counsel to prepare moving papers to
     seek court approval.


     12/12/19: Trustee's counsel submits to settlement agent draft moving papers.


     1/22/20: Trustee signs Declaration in Support of Motion For Approval of Compromise.


     4/6/20: Trustee and Trustee's attorney contact Settlement Agent for update.


     5/4/20: Trustee's attorney requests update from Settlement Agent.


     5/8/20: Trustee receives settlement check (Friday).


     5/11/20: Trustee deposits settlement check.


     5/26/20: Trustee directs counsel to file his fee application.


     Initial Projected Date of Final Report (TFR): 12/31/20          Current Projected Date of Final Report (TFR): 12/31/20




  LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                              Ver: 22.02h
Filed 03/05/21                                                                             Case 11-91064                                                                                                                 Doc 56
                                                                                                   FORM 2                                                                                                    Page:       1
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                      Exhibit B
    Case No:             11-91064 -RHS                                                                                          Trustee Name:                       ERIC J. NIMS TRUSTEE
    Case Name:           WASHBURN, THOMAS GERSON                                                                                Bank Name:                          Axos Bank
                                                                                                                                Account Number / CD #:              *******0142 Checking Account (Non-Interest Earn
    Taxpayer ID No:    *******1340
    For Period Ending: 01/25/21                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


             1              2                                3                                              4                                                 5                          6                         7
      Transaction       Check or                                                                                                       Uniform                                                               Account / CD
         Date           Reference                 Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                     BALANCE FORWARD                                                                                                                         0.00
            05/11/20       29        St. Louis Infuse Qualified Set. Fund            CONTINGENT CLAIMS, JUDGMENTS                     1249-000                 80,130.15                                               80,130.15
                                     Archer Systems LLC, Administrator
                                     1775 St. James Place, Ste 200
                                     Houston, TX 77056
            01/15/21     400001      THOMAS GERSON WASHBURN                          DEBTOR EXEMPTION                                 8100-002                                            30,750.00                    49,380.15
                                     1618 EUREKA STREET
                                     MODESTO, CA 95358
            01/25/21     400002      MEEGAN HANSCHU & KASSENBROCK                    FINAL DISTRIBUTION                               6110-000                                               4,320.00                  45,060.15
                                     11341 GOLD EXPRES DRIVE, SUITE 110
                                     GOLD RIVER, CA 95670
            01/25/21     400003      MEEGAN HANSCHU & KASSENBROCK                    FINAL DISTRIBUTION                               6120-000                                                 96.20                   44,963.95
                                     11341 GOLD EXPRES DRIVE, SUITE 110
                                     GOLD RIVER, CA 95670

                                                                                                            COLUMN TOTALS                                      80,130.15                  35,166.20                     44,963.95
                                                                                                                Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                            Subtotal                                           80,130.15             35,166.20
                                                                                                                Less: Payments to Debtors                                            30,750.00
                                                                                                            Net
                                                                                                                                                               80,130.15              4,416.20
                                                                                                                                                                                    NET                             ACCOUNT
                                                                                                             TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                           Checking Account (Non-Interest Earn - ********0142                   80,130.15                    4,416.20                  44,963.95
                                                                                                                                                    ------------------------    ------------------------   ------------------------
                                                                                                                                                                80,130.15                    4,416.20                  44,963.95
                                                                                                                                                    ==============             ==============              ==============
                                                                                                                                                     (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                Transfers)               To Debtors)                    On Hand




                                                                                                                                Page Subtotals                 80,130.15                     35,166.20
            UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                                    Ver: 22.02h
  LFORM24
Filed 03/05/21                                                                           Case 11-91064                                                                                                Doc 56
                                                                                               FORM 2                                                                                       Page:    2
                                                                           ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
    Case No:             11-91064 -RHS                                                                                   Trustee Name:                    ERIC J. NIMS TRUSTEE
    Case Name:           WASHBURN, THOMAS GERSON                                                                         Bank Name:                       Axos Bank
                                                                                                                         Account Number / CD #:           *******0142 Checking Account (Non-Interest Earn
    Taxpayer ID No:    *******1340
    For Period Ending: 01/25/21                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


            1               2                              3                                            4                                            5                       6                  7
      Transaction       Check or                                                                                                Uniform                                                     Account / CD
         Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                         Page Subtotals                        0.00                  0.00
            UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                 Ver: 22.02h
  LFORM24
Filed 03/05/21                                                         Case 11-91064                                                                 Doc 56


                                                                           EXHIBIT C
   Page 1                                                                                                                              Date: January 25, 2021
                                                                  ANALYSIS OF CLAIMS REGISTER

   Case Number:      11-91064                                           Claim Class Sequence
   Debtor Name:      WASHBURN, THOMAS GERSON


  Code #              Creditor Name & Address          Claim Class     Notes                    Amount Allowed          Paid to Date         Claim Balance

                 MEEGAN HANSCHU &               Administrative                                        $4,320.00           $4,320.00                     $0.00
   002           KASSENBROCK                      DOCKET NO. 51
   6110-00       11341 GOLD EXPRES DRIVE, SUITE
                 110
                 GOLD RIVER, CA 95670

                 MEEGAN HANSCHU &               Administrative                                          $96.20               $96.20                     $0.00
   002           KASSENBROCK
   6120-00       11341 GOLD EXPRES DRIVE, SUITE
                 110
                 GOLD RIVER, CA 95670



                 THOMAS GERSON WASHBURN               Unsecured                                      $30,750.00          $30,750.00                     $0.00
   999           1618 EUREKA STREET
   8100-00       MODESTO, CA 95358

   000001        CANVAS CREDIT UNION                  Unsecured                                        $859.84                 $0.00                 $859.84
   070           KERRY KELLEY
   7100-00       PO BOX 5238
                 ENGLEWOOD, CO 80155

   000002        CANVAS CREDIT UNION                  Unsecured                                       $9,620.87                $0.00                $9,620.87
   070           KERRY KELLEY
   7100-00       PO BOX 5238
                 ENGLEWOOD, CO 80155

   000003        CANVAS CREDIT UNION                  Unsecured                                      $10,177.60                $0.00              $10,177.60
   070           KERRY KELLEY
   7100-00       PO BOX 5238
                 ENGLEWOOD, CO 80155

   000004        PYOD, LLC                            Unsecured                                       $4,604.29                $0.00                $4,604.29
   070           RESURGENT CAPITAL SERVICES
   7100-00       P.O. BOX 19008
                 GREENVILLE, SC 29602



                    Case Totals:                                                                     $60,428.80          $35,166.20               $25,262.60
    Code #: Trustee's Claim Number, Priority Code, Claim Type




  CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 8)                                                               Printed: 01/25/21 11:23 AM      Ver: 22.02h
Filed 03/05/21                                            Case 11-91064                                                      Doc 56




                                                 TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                                 Exhibit D

            Case No.: 11-91064
            Case Name: WASHBURN, THOMAS GERSON
            Trustee Name: ERIC J. NIMS TRUSTEE
                                Balance on hand                                                $             44,963.95

                      Claims of secured creditors will be paid as follows:


                                                                    NONE


                      Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                     Interim Payments Proposed
                                Reason/Applicant              Total Requested        to Date          Payment
              Trustee Fees: ERIC J. NIMS TRUSTEE              $        5,688.02 $                  0.00 $       5,688.02
                        Total to be paid for chapter 7 administrative expenses                 $                5,688.02
                        Remaining Balance                                                      $             39,275.93


                      Applications for prior chapter fees and administrative expenses have been filed as follows:

                                                                                   Interim Payments
                                Reason/Applicant             Total Requested       to Date          Proposed Payment
              Prior Chapter Attorney for Trustee Fees
              (Trustee Firm): MEEGAN HANSCHU &
              KASSENBROCK                                    $         4,320.00 $           4,320.00 $              0.00
              Prior Chapter Attorney for Trustee Expenses
              (Trustee Firm): MEEGAN HANSCHU &
              KASSENBROCK                                 $                  96.20 $           96.20 $              0.00
                        Total to be paid for prior chapter administrative expenses             $                    0.00
                        Remaining Balance                                                      $             39,275.93




       UST Form 101-7-TFR (5/1/2011) (Page: 9)
Filed 03/05/21                                            Case 11-91064                                                    Doc 56




                     In addition to the expenses of administration listed above as may be allowed by the Court,
            priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                        Allowed priority claims are:


                                                                    NONE


                    The actual distribution to wage claimants included above, if any, will be the proposed payment
            less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

                    Timely claims of general (unsecured) creditors totaling $ 25,262.60 have been allowed and will
            be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
            timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
            applicable).

                        Timely allowed general (unsecured) claims are as follows:

                                                              Allowed Amount       Interim Payments Proposed
            Claim No.            Claimant                     of Claim             to Date          Payment
                                 CANVAS CREDIT
            000001               UNION                      $           859.84 $              0.00 $            859.84
                                 CANVAS CREDIT
            000002               UNION                      $         9,620.87 $              0.00 $          9,620.87
                                 CANVAS CREDIT
            000003               UNION                      $        10,177.60 $              0.00 $         10,177.60
            000004               PYOD, LLC                  $         4,604.29 $              0.00 $          4,604.29
                        Total to be paid to timely general unsecured creditors               $               25,262.60
                        Remaining Balance                                                    $               14,013.33




                    Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
            be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
            have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                        Tardily filed general (unsecured) claims are as follows:




       UST Form 101-7-TFR (5/1/2011) (Page: 10)
Filed 03/05/21                                          Case 11-91064                                                       Doc 56




                                                                  NONE




                   Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
            subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
            allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
            subordinated unsecured claims is anticipated to be 0.0 percent.

                   Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
            subordinated by the Court are as follows:


                                                                  NONE


                     To the extent funds remain after payment in full to all allowed claims, interest will be paid at the
            legal rate of 0.3 % pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $ 1,430.40 . The
            amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
            interest.




       UST Form 101-7-TFR (5/1/2011) (Page: 11)
